DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-18 are pending.  Claims 1-18 are allowed.  This is a Notice of Allowance after the arguments, amendment, and Request for Continued Examination (hereinafter “the Response”) dated 10/22/2021.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 13 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of mixing pressurized fluid with the produced hydrogen to produce a mixture suitable for use in leak detection with the mixing occurring in the internal chamber in combination with the other limitations of the independent claims.  This is important because it results in a simpler and more compact machine when compared to such prior art references as TAKAHASHI (US Pub. 2019/0232235) which shows in FIG. 1 a separate mixing tank connected to two inlets which allow precisely metered amounts of gas to enter to create the resultant leak detection fluid.  The Examiner agrees with the analysis presented on pages 6-12 of the Response.  The closest prior art of record has been discussed in the previous Office Actions.
Claims 2-12 are allowed due to their dependence on claim 1.
Claims 14-18 are allowed due to their dependence on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/NATHANIEL J KOLB/Examiner, Art Unit 2856